Title: From Thomas Jefferson to Richard Kennon, 20 July 1804
From: Jefferson, Thomas
To: Kennon, Richard


               
                  
                     Sir
                  
                  Washington July 20. 04.
               
               The act of Congress establishing the government of Louisiana has placed that of it’s several districts chiefly in a Commandant subject only to the superintendance of the Governor of Indiana at Vincennes. it is of great importance that these officers, 5. in number, of whom 3. will be Colos. and 2. Majors, should be filled with persons who may blend with great prudence the duties civil & military annexed to the office. I am desirous of availing the public of your services with the rank and emoluments of a Colo. in the regular service; and ask the favor of you to give me as early notice as you can whether I may count on your acceptance. the government commences the 1st. of Oct. next, and your residence would probably be either at St. Charles, St. Louis, Ste Genevieve or New Madrid. Accept my salutations and assurances of esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            